A petition for rehearing has been filed in this cause and, upon consideration thereof, we find that in the original opinion the following language is used:
    "There is nothing in the Order of the Court nor in the record anywhere to show that the tendered pleas were considered at all."
We find that the Order of Court does recite that the tendered pleas and argument of the respective attorneys were heard and considered. Therefore, the language above quoted should be and the same is hereby stricken from the opinion. With such language stricken from the opinion, the motion for rehearing should be and the same is hereby denied.
BUFORD, C.J., AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.
ELLIS, J., dissents.